Exhibit 10.2

 

FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT (the “Fifth Amendment” or this
“Amendment”) is made as of March 11, 2020 (the “Effective Date”), by and between
First Foundation Inc., a Delaware corporation and First Foundation Advisors
(“FFA”), a California corporation (collectively the “Employer”), and Ulrich E.
Keller, Jr. (“Executive”), with reference to the following:

 

RECITALS

 

WHEREAS, Employer and Executive are parties to that certain Employment Agreement
dated as of December 31, 2009, as amended by that certain First Amendment to
Employment Agreement dated as of December 28, 2012, that certain Second
Amendment to Employment Agreement dated as of August 31, 2013, that certain
Third Amendment to Employment Agreement dated as of January 26, 2016, and that
certain Fourth Amendment to Employment Agreement dated as of February 7, 2018
(as amended, the “Employment Agreement”).

 

WHEREAS, FFA is engaged in the business of providing  investment management,
wealth management and advisory services primarily to high net worth individuals
as a wholly-owned subsidiary of First Foundation Inc., which, through its
subsidiaries (collectively “Affiliates”), provides commercial banking,
investment management, wealth management, advisory services, trust services and
other financial services to the public.

 

WHEREAS, Employer and Executive desire to amend the Employment Agreement in the
manner and to the extent set forth hereinafter.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the adequacy and receipt of
which is hereby acknowledged, and with the intent to be legally bound hereby,
Employer and Executive agree as follows:

 

1.Amendment to Section 4.  The second sentence of Section 4 of the Employment
Agreement is hereby amended to read in its entirety as follows:

 

“The expiration date of the Term of the Agreement is hereby extended to December
31, 2022.”  

 

2. Except as otherwise provided herein, capitalized terms used in this Amendment
shall have the definitions set forth in the Employment Agreement.

3.Except as expressly modified hereby, all terms, conditions and provisions of
the Employment Agreement shall continue in full force and effect.

IN WITNESS WHEREOF, this Agreement has been executed by Employer and by
Executive as of the Effective Date.

 

 

Signature page follows




--------------------------------------------------------------------------------

EMPLOYER:

FIRST FOUNDATION ADVISORSFIRST FOUNDATION INC.

By:   /s/ J. HAKOPIANBy:   /s/ S. KAVANAUGH    

Name:    John HakopianName: Scott Kavanaugh

Title:      President Title: Chief Executive Officer

 

 

EXECUTIVE:

 

/s/ U.E. KELLER

Name:   Ulrich E. Keller, Jr.

 

 

 

 

2